Citation Nr: 0217339	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 6, 
2000, for service connection for major depression with 
chronic pain disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to 
December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran requested a hearing before a Member of the Board 
on his April 2002 substantive appeal.  In May 2002 the 
veteran submitted a letter to the RO requesting that he be 
provided a videoconference hearing before a Member of the 
Board in lieu of an in-person hearing.  In June 2002 the 
veteran was informed that he had been scheduled for such a 
hearing.  The record reveals that the veteran failed to 
report for the scheduled hearing.  Accordingly, the 
veteran's claim will be decided based on the evidence 
currently of record.


FINDINGS OF FACT

1.  The Board dismissed the veteran's claim for service 
connection for a nervous disorder in an August 1995 
decision.  

2.  The RO received the veteran's new claim for service 
connection for depression on December 6, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to December 6, 
2000, for an award of service connection for major 
depression with chronic pain disorder, have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which was 
effective August 29, 2001.  The amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
VA has stated that "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The June 2001 rating action, a June 2002 letter from the RO, 
and an April 2002 statement of the case, informed the 
veteran of the information and evidence needed to support 
his claim, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, 
the VA's notification requirements have been met, and the VA 
has no outstanding duty to inform.

The veteran has not identified any outstanding available 
evidence necessary to substantiate his claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of VA resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran seeks an earlier effective date for the award of 
service connection for his psychiatric disorder.  The 
veteran maintains that in 1992 he filed a claim for a 
nervous condition, now diagnosed as major depression and 
rated as 100 percent disabling.  The veteran asserts that 
his original claim was denied because the VA physical 
examination report of July 1993 was inadequate.  He 
maintains that if the VA examination in July 1993 had been 
adequate he would have been awarded service connection at 
that time, and that he should therefore be granted benefits 
retroactive to his original claim, back in 1992.

The record reveals that the veteran first submitted a claim 
for service connection for a nervous disorder in January 
1993.  On VA examination in July 1993 the examiner stated 
that he believed that the veteran did have panic episodes 
but that he did not have those symptoms frequently enough to 
be called a panic disorder.  The examiner believed that the 
veteran's symptoms began to develop during the time he was 
in the military service, when he was under great strain. 

The veteran was denied service connection for a nervous 
condition by rating action in August 1993.  The veteran 
appealed this decision.  In an August 1995 decision the 
Board found that the veteran did not have a diagnosed 
psychiatric disorder, that the claim was not well-grounded, 
and dismissed the veteran's claim for service connection for 
a nervous condition.

On December 5, 2000 the veteran, through his service 
representative, submitted a claim for service connection for 
depression.  This claim was received by the RO on December 
6, 2000.  Submitted with this claim was a November 30, 2000 
statement from L.R.S., a private physician.  Dr. S. 
indicated that the veteran experienced depression due to his 
military service.  Based on this evidence, as well as 
additional private medical records and VA outpatient 
records, the RO awarded the veteran service connection for 
major depression with chronic pain disorder as secondary to 
service-connected low back strain and service-connected left 
knee derangement.  The veteran's award of service connection 
was made effective December 6, 2000.  In January 2002 the 
veteran submitted a timely notice of disagreement with the 
December 6, 2000 effective date, and asserted that an 
effective date in 1992 was in order.

Absent reconsideration, and in this case there has been no 
motion for reconsideration, a Board decision is final on the 
date stamped on the decision.  38 C.F.R. § 20.1100 (2002).  
Consequently the August 1995 Board decision is final.  
However, since the veteran's claim for service connection 
for a nervous disorder was dismissed by the Board, the 
veteran's December 6, 2000 claim for service connection for 
major depression is a new claim, and is not a claim to 
reopen.

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
If, however, a claim of entitlement to service connection is 
received within a year following separation from service, 
the effective date will be the day following separation.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of a reopened claim will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later, except as provided in § 20.1304(b)(1) of this 
chapter.  38 C.F.R. § 3.400(r).  The Board notes that 
38 C.F.R. § 20.1304(b)(1) is not applicable to the veteran's 
claim.

While the veteran asserts that the July 1993 VA examination 
was inadequate, the Board may not consider the adequacy of 
that examination at this time.  The Board denied the 
veteran's claim for service connection for a nervous 
disorder in August 1995 and, as noted above, that decision 
is final.  No correspondence was received from the veteran 
related to a psychiatric disorder following the August 1995 
Board decision, until December 6, 2000.  The record clearly 
indicates that the veteran's new claim was received by the 
RO on December 6, 2000.  

As the date of receipt of the veteran's new claim is later 
than the date entitlement arose, the effective date of the 
award of service connection for major depression with 
chronic pain disorder must be the date of receipt of the new 
claim, December 6, 2000.  38 C.F.R. § 3.400(r).  Therefore, 
the RO assigned the earliest possible effective date for its 
grant of the new claim for service connection for major 
depression with chronic pain disorder.  An effective date 
earlier than December 6, 2000 is not warranted.  Id.

Since the pertinent facts are not in dispute and the law is 
dispositive, the veteran's claim must be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

An effective date earlier than December 6, 2000, for service 
connection for major depression with chronic pain disorder, 
is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

